i          i       i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00938-CV

       IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 25, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On December 31, 2008, the Texas Department of Family and Protective Services, relator,

filed a petition for a writ of mandamus. On March 17, 2009, the Department filed a first amended

petition for a writ of mandamus. On March 18, 2009, the Department filed a motion to dismiss its

mandamus petition pursuant to Texas Rule of Appellate Procedure 42.1(a)(1). The court has

determined the motion to dismiss should be granted. See TEX . R. APP . P. 42.1(a)(1). Accordingly,

the motion is granted and the Department’s first amended petition for a writ of mandamus is

dismissed.

                                                             PER CURIAM




          … This proceeding arises out of Cause No. 2001-PA-2118, styled In the Interest of J.G., filed in the 37th
           1

Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann, Jr. presiding.
-2-